Citation Nr: 1531115	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  09-18 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome (CFS) or chronic fatigue immune dysfunction syndrome (CFIDS), also claimed as Gulf War Illness.  

2.  Entitlement to service connection for fibromyalgia, also claimed as Gulf War Illness, to include the claim of entitlement to service connection for disability manifested by muscle and joint pain and/or wasting.

3.  Entitlement to service connection for cytomegalovirus and Epstein-Barr virus.

4.  Entitlement to service connection for hypothyroidism, to include as secondary to CFS or CFIDS.

5.  Entitlement to service connection for mycoplasma, to include as secondary to CFS or CFIDS.

6.  Entitlement to service connection for a chronic headache pathology (as a primary diagnosis), to include migraine headaches, to include as secondary to Gulf War Illness.

7.  Entitlement to service connection for disability (other than Gulf War Illness) manifested by pituitary dysfunction, to include as secondary to Gulf War Illness.

8.  Entitlement to service connection for disability (other than Gulf War Illness) manifested by deficiencies or imbalances in growth hormone, progesterone, estrogen, DHEA, testosterone, and pregnenolone, to include as secondary to Gulf War Illness.

9.  Entitlement to service connection for disability or disabilities (other than Gulf War Illness) manifested by low natural killer cell function, elevated RNA-S-L, to include as secondary to Gulf War Illness.

10.  Entitlement to service connection for disability or disabilities (other than Gulf War Illness) manifested by hypercoagulation state, systemic fungus, hypoglycemia, elevated angiotensin II, skin symptoms, neurologic symptoms, sleep disturbances, and abnormal weight loss, to include as secondary to Gulf War Illness.

11.  Entitlement to service connection for a cardiovascular disability, to include Long QT Syndrome and tachycardia, and to include as secondary to Gulf War Illness.

12.  Entitlement to service connection for disability (other than Gulf War Illness) manifested by neuropsychological symptoms (also described as dysthymia with anxiety and physical symptoms), to include diagnosed somatoform disorder.


WITNESSES AT HEARING ON APPEAL

Veteran and Kenneth M. Kippels, MD



ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had periods of active duty service from April 1989 to September 1989 and from November 1990 to April 1991.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

These matters come before the Board of Veterans' Appeals  (Board) on appeal following a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified during an RO hearing in June 2007.  She also testified before a Veterans Law Judge (VLJ) during a Board video conference hearing in October 2009.  

By way of history, this case was previously remanded by the Board in December 2009, March 2012, and again in January 2013.  (Parenthetically, the Board's January 2013 remand discusses, in detail, the reorganization and recharacterization of the issues currently on appeal.) 

In March 2014, the Board denied the Veteran's claims of service connection for chronic fatigue syndrome (CFS) or chronic fatigue immune dysfunction syndrome (CFIDS); for fibromyalgia; for cytomegalovirus and/or Epstein-Barr virus; for hypothyroidism; for mycoplasma; for a chronic headache pathology; for a disability manifested by pituitary dysfunction; for a disability manifested by deficiencies or imbalances in growth hormone, progesterone, estrogen, DHEA, testosterone, and pregnenolone; for disability or disabilities manifested by low natural killer cell function/elevated RNA-S-L; for disability or disabilities manifested by hypercoagulation state, systemic fungus, hypoglycemia, elevated angiotensin II, skin symptoms, neurologic symptoms, sleep disturbances, and abnormal weight loss; for a cardiovascular disability; and for disability manifested by neuropsychological symptoms (also described as dysthymia with anxiety and physical symptoms) to include diagnosed somatoform disorder.  Otherwise, the Board remanded the claims of service connection for respiratory disability and for disability manifested by menstrual disorders/vaginitis, as well as for entitlement to a TDIU, and for entitlement to special monthly compensation based on the need for regular aid and attendance (A&A) or at the housebound rate.  

The Veteran appealed the Board's March 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  Per a March 2015 Joint Motion for Partial Remand (JMR) and Court Order, the case was remanded to the Board for compliance with instructions in the JMR.  In an April 2015 letter, the Board notified the Veteran of the Court's decision and invited the submission of additional argument and/or evidence.  

Finally, as is noted above, the Court's remand does not include the issues of service connection for respiratory disability and for disability manifested by menstrual disorders/vaginitis, entitlement to a TDIU, and/or entitlement to special monthly compensation based on the need for A&A or at the housebound rate.  Those issues were remanded to the RO in March 2014 and have not been recertified to the Board.  As such, the issues have not been included on the title page of this remand but nonetheless remain in appellate status.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

At the time of its above April 2015 letter, the Board also notified the Veteran that the VLJ who had conducted the October 2009 Board video conference hearing was no longer employed by the Board.  The Veteran was offered an opportunity to testify at another hearing.  In June 2015, the Veteran notified the Board that she wished another video conference hearing.  

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 C.F.R. §§ 20.703, 20.704 (2014) (pertaining specifically to hearings before the Board).  In light of the above, and because the RO schedules video conference hearings, a remand of this matter to the RO is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should schedule the Veteran for a video conference hearing before a member of the Board.  The RO should notify the Veteran of the date and time of the hearing.  (Parenthetically, the Veteran has requested that her hearing be scheduled in the month of August on a Monday between 10:00am and 2:30pm, if possible.)

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


